AO 91 (Rev 8/01) Criminal Complaint

 

United States District Court

SOUTHERN DISTRICT OF TEXAS
- MCcALLEN DIVISION

 

 

UNITED STATES OF AMERICA

V. CRIMINAL COMPLAINT
Alberto Vite-Parrilla Principal :
YOB: 1990 United States District Court
Mexico Southern District Of Texas Case Number:
Oscar Omar Perez-Villanueva Co-Principal FILED
YOB: 1994 M-19- ||75 -M

Mexico MAY 2 1 2019

David J. Bradley, Clerk

(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my

knowledge and belief. On or about May 20, 2019 in Hidalgo County, in

the ' Southern District of Texas defendants(s) did,
(Track Statutory Language of Offense)

“knowing or in reckless disregard of the fact that Rigoberto Almazan-Bailon and Jose Luis Gonzlaez-
Marban, citizens and nationals of Mexico, along with four (4) other undocumented aliens for a total of six
(6), who had entered the United States in violation of law, did knowingly transport, or move or attempted
to transport said aliens in furtherance of such violation of law within the United States, that is, from a
location near Donna, Texas to the point of arrest near Donna, Texas,

 

in violation of Title 8 United States Code, Section(s} _1324(a)(1)(A){ii) FELONY
I further state that I am a(n) U.S. Senior Border Patrol Agent and that this complaint is based on the
following facts:

 

On May 20, 2019, Border Patro] Agents responded to a concerned citizen report of several suspected illegal aliens
entering.a porta potty in farms south of Donna, Texas. This area is notorious for alien and narcotic smuggling.

Immediately after the report, a Border Patrol Agent observed a grey Dodge Ram towing a porta potty north away
from the farms. As the agent and the Ram crossed paths, the agent roli@d down his window and attempted to
signal the driver to stop, using his hand. The driver, later identified as Alberto Parrilla, drove off at a high rate of
speed and failed to yield to a stop light. The agent proceeded to follow the Ram from a distance and located the
Ram stationary on the side of the road. As the agent arrived to the Ram, he observed the passenger side doors
were open and several subjects were running away from the Ram. ,

SEE ATTACHED

Continued on the attached sheet and made a part of this complain [xlyes. [_]No

Append Aue Carer enecid . LW

Signature pf Com air nt

 

 

 

Jon M. Chan Senior Patrol Agent
Sworn to before me and subscribed in my presence, Printed Name of Complainant
May 21, 2019 at McAllen, Texas
Date City and State

J Scott Hacker _U.S. Magistrate Judge Vf
Name and Title of Judicial Officer ON Officer

 
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
McALLEN, TEXAS

ATTACHMENT TO CRIMINAL COMPLAINT:

M-19- -M
RE: Alberto Vite-Parrilla
Oscar Omar Perez-Villanueva {

The agent, along with responding agents, searched the area and located a total of eight subjects in close
proximity to the Ram. The agent recognized Parrilla, as the driver of the Ram.

All eight subjects admitted to being illegally present in the United States and were transported to the
Weslaco Border Patrol Station for processing.

During the interviews of the smuggled aliens, it was determined that Oscar Omar Perez-Villanueva, who
was apprehended with the group, was the group’s foot guide.

PRINCIPALS’ STATEMENTS:

Alberto Vite-Parrilla, and Oscar Omar Perez-Villanueva, citizens and nationals of Mexico, were advised of
their Miranda Rights and agreed to provide a sworn statement without the presence of an attorney.

Alberto Vite-Parrilla, claimed he received a phone call and was offered a job picking up undocumented
aliens. Vite was to be paid $400 to pick up the undocumented aliens and transport them to a store in
Donna, Texas. Vite was provided with a phone number which he called and received directions to the
pickup location. Vite claimed he did not know how many subjects entered the porta potty and that only
one subject, the subject he believed he was speaking to over the phone, boarded the cab of the vehicle.

Vite identified Oscar Omar Perez-Villanueva, through a photo lineup, as the subject he communicated with
to pick up the undocumented aliens.

Oscar Omar Perez-Villanueva, admitted he was the guide for the group he was apprehended with. Perez
indicated that he was allowed to cross into the United States free of charge for guiding the group.
Sometime after illegally entering the United States, Perez contacted the driver, Vite, to see where he was
at. Perez stated that Vite was getting the truck ready and hitching the trailer containing the porta potty.
Perez was told that the vehicle was a grey Dodge Ram with an attached porta potty. Once the Dodge Ram
arrived, Perez claimed they all ran towards it and he boarded the porta potty with three other subjects.

MATERIAL WITNESSES’ STATEMENTS:

Rigoberto Almazan-Bailon, and Jose Luis Gonzalez-Marban, citizens and nationals of Mexico, were advised
of their Miranda Rights and agreed to provide a sworn statement without the presence of an attorney.

Rigoberto Almazan-Bailon, claimed he was charged $1,700, $850 of which his family paid up front.

Almazan crossed the Rio Grande River with several other subjects and one foot guide. After crossing the

River, the group hid in a cornfield until the guide instructed them to run towards a grey pickup truck, which
_ was towing a portable restroom. Almazan stated that the foot guide instructed them to board the truck

and the portable restroom.

Almazan identified Oscar Omar Perez-Villanueva, through a photo lineup, as the foot guide.

Page 2
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS ©
McALLEN, TEXAS

ATTACHMENT TO CRIMINAL COMPLAINT:

~  M-19- -M .
RE: Alberto Vite-Parrilla
Oscar Omar Perez-Villanueva

Jose Luis Gonzalez-Marban, claimed his family made his smuggling arrangements and paid $750.
Gonzalez stated he crossed the River with several other subjects and two foot guides. Gonzalez indicated
that after crossing into the United States they hid in a corn field until a truck hauling a portable restroom

approached them. Gonzalez stated that a man in the group instructed them to enter the portable
restroom. ,

Gonzalez identified Oscar Omar Perez-Villanueva, through a photo lineup as the man who gave them
instructions. ‘

Page 3
